Citation Nr: 0308137	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  95-41 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the initial ratings for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran in this case served on active duty in the U.S. 
Marine Corps from July 1980 to June 1984, with subsequent 
service in the naval reserve from January 1992 to December 
1994.  These matters came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The matter was remanded by the Board 
in March 2000.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

Although the Board attempted to undertake additional 
development, VA must also notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was not notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA by the agency of original jurisdiction.  Nor has 
he been informed as to the evidence the VA had in his case 
and what evidence the VA needed from him.  He has not been 
told that if he identified information VA would assist him in 
getting it.  Also, he has not been informed as to the new 
regulations relevant to the VCAA.  He has not been apprised 
of the specific regulation changes applicable to 
intervertebral disc disease.  Therefore, VA has an 
outstanding duty to inform him that any additional 
information or evidence is needed.  


Moreover, the representative has recently requested that the 
veteran undergo another VA examination in which the totality 
of his manifestations of service-connected lumbar disc 
disease are reviewed.  The representative has indicated that 
the current manifestations are not contemplated by the 
examinations of record.  Under the circumstances, and in view 
of the potential VCAA development required by the AOJ, a 
remand is appropriate.  

Thus, because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  The 
veteran should be informed of any newly 
revised applicable rating criteria, 
specifically, the criteria for 
intervertebral disc disease.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should address the 
veteran's representative's request for an 
additional examination.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



